Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l'industrie,

Vu le décret n° 2001-1842 du 1° août 2001, portant
approbation de la convention particulière type, relative aux
travaux de recherche et d'exploitation des gisements
d'hydrocarbures.

Décrète :

Article premier. - Est approuvée, la convention et ses
annexes jointes au présent décret et signée à Tunis, le 10
novembre 2003, entre l'Etat Tunisien d'une part, l'Entreprise
Tunisienne d'Activités Pétrolières et la société "OMV AG"
d'autre part, relative au permis de recherche d'hydrocarbures
dit permis "Jenein Sud".

Art. 2. - Le ministre de l'industrie et de l'énergie est
chargé de l'exécution du présent décret qui sera publié au
Journal Officiel de la République Tunisienne.

Tunis, le 13 mai 2004.
Zine El Abidine Ben Ali

Décret n° 2004-1106 du 13 mai 2004, portant
approbation de la convention relative au permis
de recherche d'hydrocarbures dit permis "Ksar
Hadada" et ses annexes.

Le Président de la République,
Sur proposition du ministre de l'industrie et de l'énergie,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002 et notamment son article
19,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l'industrie,

Vu le décret n° 2001-1842 du 1° août 2001, portant
approbation de la convention particulière type, relative aux
travaux de recherche et d'exploitation des gisements
d'hydrocarbures.

Décrète :

Article premier. - Est approuvée, la convention et ses
annexes jointes au présent décret et signée à Tunis, le 20
décembre 2003, entre l'Etat Tunisien d'une part, l'Entreprise
Tunisienne d'Activités  Pétrolières et les sociétés
"Petroceltic Ksar Hadada Ltd", "Derwent Ressources Ltd"
et "G.A.LA srl" d'autre part, relative au permis de recherche
d'hydrocarbures dit permis "Ksar Hadada”.

Art. 2. - Le ministre de l'industrie et de l'énergie est

chargé de l'exécution du présent décret qui sera publié au
Journal Officiel de la République Tunisienne.

MINISTERE DE L'EQUIPEMENT,
DE L'HABITAT ET DE L'AMENAGEMENT
DU TERRITOIRE

Arrêté du ministre de l'équipement, de l'habitat et
de l'aménagement de territoire du 14 mai 2004,
portant ouverture d'un examen professionnel pour
la titularisation des agents temporaires de la
catégorie dans le grade de secrétaire
d'ad tration du corps administratif commun
des administrations publiques au ministère de
l'équipement, de l'habitat et de l'aménagement de
territ.

Le ministre de l'équipement, l'habitat et l'aménagement
de territoire,

Vu la loi n° 83-112 du 12 décembre 1983, portant statut
général des personnels de l'Etat, des collectivités locales et
des établissements publics à caractère administratif,
ensemble les textes qui l'ont modifiée ou complétée et
notamment la loi n° 97-83 du 20 décembre 1997,

Vu le décret n° 98-834 du 13 avril 1998, portant statut
particulier du corps administratif commun des
administrations publiques, tel qu'il a été modifié par le
décret n° 98- 1686 du 31 août 1998 et le décret n° 99-528
du 8 mars 1999,

Vu le décret n° 98- 1936 du 2 octobre 1998, fixant le
statut particulier des agents temporaires de l'Etat, des
collectivités locales et des établissements publics à
caractère administratif,

Vu l'arrêté du Premier ministre du 25 avril 2001, fixant
les modalités d'organisation de l'examen professionnel pour
la titularisation des agents temporaires de la catégorie « B »
dans le grade de secrétaire d'administration du corps
administratif commun des administrations publiques.

Arrête :

Article premier. - Est ouvert au ministère de
l'équipement, de l'habitat et de l'aménagement de territoire,
le 3 juillet 2004 et jours suivants, un examen professionnel
pour la titularisation des agents temporaires de la catégorie
«B » dans le grade de secrétaire d'administration du corps
administratif commun des administrations publiques.

Art. 2. - Le nombre de postes à pourvoir est fixé à sept
O).

Art. 3. - La liste d'inscription des candidats sera close le
3 juin 2004.

Tunis, le 14 mai 2004.

Le ministre de l'équipement, de l'habitat et de
l'aménagement du territoire
Slaheddine Belaïd

Vu
Tunis, le 13 mai 2004. Le Premier ministre
Zine El Abidine Ben Ali Mohamed Ghannouchi
N°41 Journal Officiel de la République Tunisienne — 21 mai 2004 Page 1349

>
